The defendant is restrained of his liberty under a bench warrant issued out of the superior court of the state of California in and for the city and county of San Francisco, upon eight separate indictments presented by the grand jury in cases entitled "The People of the State ofCalifornia v. Israel Weinberg," numbered 7530 to 7537, inclusive, wherein the defendant was charged with the murder of eight different persons. Upon one of these indictments only the defendant has been tried and acquitted by a jury. The record of that case is before us, as are also the proceedings before the grand jury in each of these several indictments which have not yet been put to trial.
We are of the opinion that the rule adopted in the matter ofEx parte Rena Mooney, No. 709, ante, p. 797, [171 P. 109], as well as the reason for its application, are to be given full application to the instant case. Upon the reasoning and authorities in the case of Ex parte Rena Mooney, supra, the application herein will be denied and the petitioner remanded, and it is so ordered. *Page 807